Exhibit 10.1


GENEREX BIOTECHNOLOGY CORPORATION
2006 STOCK PLAN
RESTRICTED STOCK AGREEMENT




This RESTRICTED STOCK AGREEMENT, dated as of______, 200_ (the “Date of Grant”),
is delivered by Generex Biotechnology Corporation (the “Company”) to ________
(the “Grantee”).
 


RECITALS


A. The Generex Biotechnology Corporation 2006 Stock Plan (the “Plan”) provides
for the grant of restricted shares of common stock of the Company. The Board of
Directors of the Company (the “Board”) has decided to make a restricted stock
grant as a bonus in recognition of achievements made to date and as an
inducement for the Grantee to promote the best interests of the Company and its
stockholders. A copy of the Plan is attached as Exhibit A to this Agreement.
Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings assigned such terms in the Plan.


B. The Board is authorized to appoint a committee or individual to administer
the Plan. If a committee or individual is appointed, all references in this
Agreement to the “Board” shall be deemed to refer to the committee or
individual.


NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:


1. Grant of Restricted Stock. Subject to the terms and conditions set forth in
this Agreement, and in the Plan, the Company hereby grants to the Grantee an
aggregate of ______ shares of common stock of the Company, which are subject to
the restrictions described in Paragraph 2 below.


2. Restriction Period. The shares of Restricted Stock will vest as follows, if
the Grantee is employed by, or providing service to, the Company (as defined in
the Plan) on the applicable date: __________________. The period during which
shares are not vested is the “Restriction Period” applicable to those shares.


3. Restrictions on Transfer; Stock Certificates. During the Restriction Period
described in Paragraph 2, the Grantee may not sell, assign, transfer, pledge, or
otherwise dispose of the shares of Restricted Stock, except as described in the
Plan. A stock certificate representing the shares of Restricted Stock shall be
registered in the Grantee’s name but shall be held in the custody of the Company
for the Grantee’s account.


4. Voting and Dividend Rights. The Grantee shall have the right to vote the
shares of Restricted Stock and shall receive dividends paid on the shares.


5. Forfeiture of Restricted Stock. In the event the Grantee ceases to be
employed by, or provide service to, the Company, any unvested shares of
Restricted Stock will be immediately forfeited.


6. Change in Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Restricted Stock, and, in the event of a Change of
Control, the Board may take such actions as it deems appropriate pursuant to the
Plan.


7. Cancellation and Rescission of Restricted Stock. The Grantee acknowledges and
understands that the grant is subject to the cancellation and rescission
provisions of Section 12 of the Plan.


8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant is subject to the
provisions of the Plan and to interpretations, regulations, and determinations
concerning the Plan established from time to time by the Board in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (i) rights and obligations with respect to withholding taxes,
(ii) the registration, qualification, or listing of the shares, (iii) changes in
capitalization of the Company, and (iv) other requirements of applicable law.
The Board shall have the authority to interpret and construe the Restricted
Stock grant pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.

 
 

--------------------------------------------------------------------------------

 





9. No Employment or Other Rights. The grant of the Restricted Stock shall not
confer upon the Grantee any right to be retained by or in the employ or service
of the Company and shall not interfere in any way with the right of the Company
to terminate the Grantee’s employment or service at any time. The right of the
Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.


10. Assignment and Transfers. The rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered, or otherwise transferred
except, in the event of the death of the Grantee, by will or by the laws of
descent and distribution. In the event of any attempt by the Grantee to
alienate, assign, pledge, hypothecate, or otherwise dispose of the grant or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the grant by notice to the
Grantee, and the grant and all rights hereunder shall thereupon become null and
void. The rights and protections of the Company hereunder shall extend to any
successors or assigns of the Company and to the Company’s parents, subsidiaries,
and affiliates. This Agreement may be assigned by the Company without the
Grantee’s consent.


11. Transfer After Lapse of Restrictions. To the extent the Restriction Period
has lapsed, the shares of Restricted Stock shall thereafter be freely
transferable by the Grantee, provided that the Grantee agrees for himself or
herself and his or her heirs, legatees and legal representatives, with respect
to all shares of Stock acquired pursuant to the terms and conditions of this
Agreement (or any shares of Stock issued pursuant to a stock dividend or stock
split thereon or any securities issued in lieu thereof or in substitution or
exchange therefor), that he or she and his or her heirs, legatees and legal
representatives will not sell or otherwise dispose of such shares except
pursuant to a registration statement filed by the Company that has been declared
effective by the Securities and Exchange Commission under the Securities Act of
1933, as amended (the “Act”), or except in a transaction which is determined by
counsel to the Company to be exempt from registration under the Act and any
applicable state securities laws; and to execute and deliver to the Company such
investment representations and warranties, and to take such other actions, as
counsel for the Company determines may be necessary or appropriate for
compliance with the Act and any other applicable securities laws. The Grantee
agrees that the certificates representing any of the shares of Stock acquired
pursuant to the terms and conditions of this Agreement may bear such legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws.


12. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.


13. Notices. Any notice to the Company relating to this grant shall be addressed
to the Company in care of the Executive Vice-President & General Counsel, 33
Harbour Square, Suite 202, Toronto, Ontario, Canada, M5J 2G2, and any notice to
the Grantee shall be addressed to such Grantee at the current address shown on
the payroll of the Company, or to such other address as the Grantee may
designate to the Company in writing. Any notice shall be delivered by hand, sent
by telecopy or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.



   
GENEREX BIOTECHNOLOGY CORPORATION
                   
Per:
 
   
Name:
Rose C. Perri
   
Title:
Chief Operating Officer,
   
 
Chief Financial Officer
   
 
     
 
     
Per:
 
   
Name:
Mark A. Fletcher
   
Title:
Executive Vice-President,
   
 
General Counsel
            ACCEPTED:                          
Witness
 
[NAME]

 
 
 